                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:15-CV-98-BO


• PATRICK P. STAUDNER,                        )
                                              )
                              Plaintiff,      )
                                              )
 v.                                           )                     ORDER
                                             )
  ROBINSON AVIATION, INC.,                   )
  PROFESSIONAL AIR TRAFFIC                   )
. CONTROLLERS ORGANIZATION, ·                )
                                             )
                              Defendants.    )



        This cause comes before the Court on Robinson Aviation's renewed motion for judgment

 ~s a matter of law ~d in the alternative request for new trial and Professional Air Traffic

 Controllers Organization's Rule 50 motion and request for new trial. The appropriate responses

 and replies have been filed and the matters are ripe for ruling. For the reasons that follow,

 defendants' motions are denied.

                                           BACKGROUND

        The Court again presumes a familiarity with the factual background and procedural posture

 of this case. In summary, plaintiff, Staudner, was formerly employed by defendant Robinson

Aviation (RA) as an air traffic controller at the Coastal Regional Airport in New Bern, North

·Carolina.   Staudner was a member of the Professional Air Traffic Controllers Organization
                .                                                                            .




 (PATCO) labor union which was party to a collective bargaining agreement with RA. Staudner

alleged that he was falsely accused of not following policies in order to terminate his employment

and that his employment was terminated without just cause. Staudner also alleged that PATCO
 breached its duty of fair representation when it declined to pursue Staudner's grievance to

 arbitration on Staudner's behalf. Staudner alleged that defendants' actions or omissions were in

 violation of Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. In such an

 action, "in order to prevail on the merits against either party, an employee must prove both l) that

 the union breached its duty of fair representation and 2) that his employer violated the collective

 bargaining agreement." Thompson v. Aluminum Co. ofAm., 276 F.3d 651,656 (4th Cir. 2002).

         On August 14, 2019, 1 the case proceeded to jury trial and on August 15, 2019, the jury

 returned its verdict in favor of Staudner. The jury found that RA had discharged Staudner from

 his employment without just cause and that PATCO had breached its duty of fair representation.

 The jury further found that plaintiff should be awarded $600,000 in damages. Forty percent of the

. damage award was assessed against RA and sixty percent was assess~d against PATCO. [DE

 159].

 I.      Motions for entry of judgment as a matter of law and motions for new trial.

         RA seeks entry of judgment in its favor on two grounds. First, RA argues that the

 undisputed evidence at trial demonstrated that RA discharged Staudner for just cause and that the

 alleged breach of duty by PATCO - PATCO's failure to take Staudner's grievance to arbitration

- was immaterial because it caused Staudner no damage. Alternatively, RA contends thatthe

erroneous introduction of front pay at trial and prejudicial commentary made by the Court.during

the trial support a new trial on all issues.

         PATCO also contends that the evidence submitted to the jury clearly demonstrated that RA

terminated Staudner's employment for just cause and that PATCO did not breach its duty of fair

representation in declining to pursue his grievance to arbitration. PATCO also. argues in the



 1 The jury   was selected but not impaneled on August 12, 2019.

                                                  2
 alternative that the Court erroneously allowed the jury to consider front pay and that it introduced

 prejudicial statements at trial such that a new trial should be ordered.

          Rule 50(b) provides that, upon a party's renewed motion for judgment as a matter of law

 after the denial of such a motion during trial, a court may (1) allow judgment on the verdict, (2)

 order a new trial, or (3) direct the entry of judgment as a matter oflaw. Fed. R. Civ. P. 50(b). A

 court may grant a motion for judgment as a matter of law if it finds that a reasonable jury would

 not have a legally sufficient evidentiary basis to find for the non-moving party. Fed. R. Civ. P.

 50(a)(l). "[W]hen a jury has returned its verdict, a court may grant judgment as a matter of law

 only if, viewing the evidence in a light most favorable to the non-moving party and drawing every

 legitimate inference in that party's favor, the court determines that the only conclusion a reasonable

jury could have reached is one in favor of the moving party." Saunders        V.   Branch Banking And

 Tr.   co: of VA, 526 F.3d 142, 147 (4th Cir. 2008)(citing Figgv. Schroeder, 312 F3d 625,635 (4th
 Cfr.   2002)).   A court is   not permitted to weigh the evidence or evaluate the ~redibility of the

 witnesses when deciding a Rule 50(b) motion. Bresler v. Wilmington Tr. Co., 855 F.3d 178, 196

 (4th Cir. 2017). If reasonable minds could reach different verdicts based upon the evidence in the

. case, the jury's verdict must be affirmed. Bryant v. Aiken Reg 'l Med Centers Inc., 333 F.3d 536,

 543 (4th Cir. 2003).

          The motions for entry of judgment under Rule 50(b) are denied. Contrary to defendants'

 arguments, the jury was presented with evidence from which it could reasonably conclude that

 Staudner' s termination was without just cause. At a minimum, reasonable minds could reach

 different verdicts based upon the evidence presented. The jury was presented with evidence of

 Staudner's disciplinary history beginning in July 2010 with an oral reprimand for insubordination

 and including a September 2012 letter ofreprimand for three instances of failing to follow directive



                                                 ,- 3
. related to pilot deviation, a February 2013 letter of reprimand for three instances of failing to

 follow directives to acknowledge FAA training and work schedules, and a May 2013 suspension

 for two additional instances of failing to follow directives relating to FAA training.

        The jury was also presented with evidence that, despite receiving the above discipline,

 Staudner received fully successful ratings on his annual performance appraisals and that

 Staudner's first-line supervisor Howard Modlin did not get along with him and disciplined

 Staudner for minor violations and disagreements as to policy. Staudner's termination letter cited

 violations of policy that were observed only by Modlin, and included Staudner's failing to stop at

 the security gate when entering the parking lot, failing to park in a designated parking area, failing

 to lock his own car doors after he parked his car, and failing to lock the door at the base of the air-

 traffic control tower.

         Staudner testified at trial that he did not fail to stop at the parking gate   ancl that he did not
 park in an undesignated area. Another RA employee testified that he was unaware an employee

 could be fired for failing to stop at the security gate, not locking his car doors, or by parking in an

.undesignated area. There was further testimony that the door to the base of the tower was not

 working properly, and defendants proffered no evidence to corroborate Staudner's alleged parking

 and driving violations beyond Modlin's reports, even though Staudner testified that he witnessed

 Modlin taking a photograph of his parked car on the day of the alleged parking violation. Finally,

· Richard Allen, the area manager and Modlin's supervisor who was the ultimate decision maker as

 to whether to dismiss Staudner, testified that he relied on Modlin' s reporting and. the he rarely

 visited the New Bern tower himself.

        Based upon the foregoing, the Court finds that sufficient evidence, viewed in the light most

 favorable to plaintiff, was presented to the jury to support its conclusion that Staudner's



                                                    4
· termination was motivated by Madlin's dislike for him and was not for just cause. There is also

 sufficient evidence, when viewed in the light most favorable to plaintiff, that PATCO's decision

 to not pursue Staudner' s grievance to arbitration violated its duty of fair representation.

        Breach of the duty of fair representation occurs when the union acts in bad faith or in an

 arbitrary of discriminatory manner. Marquez v. Screen Actors, 525 U.S. 33, 44, 119 S.Ct. 292,

 142 L.Ed.2d 242 (1998).       PATCO contends that the jury heard no evidence of some other

 motivation not to pursue Staudner's claim to arbitration and that Jerry Tusa provided Staudner

 with a reason for not pursuing the claim, albeit one Staudner did not like. However, the testimony

· at trial also revealed that PATCO did not undertake any investigation into Staudner' s grievance

 and that it merely submitted Staudner's arguments at Step 2 of the grievance process without even

 changing the pronouns before signing the email as its own. Mr. Tusa was not aware that RV's

 response at Step 2 of the grievance process cited discipline that fell outside of the relevant·   two-
 yea~ period, which was in violation of the collective bargaining agreement, and which could have

 form~d a·basis upon which to challenge the discipline. Further, Mr. Tusa testifiei that PATCO

 represents 1100 dues paying members and evidence was admitted showing that no grievances ·~~re
                                                                                     .       .

.pursued by PATCO to arbitration in the last three years. Again, drawing all inferences in favor of

plaintiff, th~re w~s sufficient evidence upon which to find that PATCO breached its duty of fair

repr~sentation by arbitrarily not pursuing his grievance.

        RA's argument that PATCO's decision not to pursue arbitration caused Sta~dner no
                                                                                   .   .           .

 damage is also not grounds for setting aside the verdict. That the collective bargaining agreement

at issue here was not mandatory does not absolve PATCO of its duty to provide fair repres~ntiltion

-to its members. Czosek v. O'Mara, 397 U.S. 25, 27 (1970). Moreover, damages tor a union's




                                                   5
  failure to proyide its members with fair representation are present where "refusal to handle the

  grievances added to the difficulty and expense of collecting from the employer." Id. at 29.

                         Defendants' alternative requests for a new trial are also denied. When joined with a

 renewed motion for judgment as a matter of law, an alternate request for a new trial is governed

 · by.the Rule 59(e) standard. See Vanwyk Textile Sys., B. V. v. Zimmer Mach. Am., Inc., 994 F. Supp.

 350, 358 (W.D.N.C. 1997). Under that standard, a new trial will be ordered if "[1] the verdict is

 against the clear weight of the evidence, or [2] is based upon evidence which is false, or [3] will

 result in a miscarriage of justice, even though there may be substantial evidence which would

 prevent the direction of a verdict." Atlas Food Sys. & Servs., Inc. v. Crane Nat. Vendors, Inc., 99

 F.3d 587, 594 (4th Cir. 1996). A court is permitted to consider the credibility of witnesses and

 weigh the evidence on a motion for new trial under Fed. R. Civ. P. 59(e). Cline v. Wal-Mart

 Stores,                 Inc;, 144 'FJd 294, 301 (4th Cir. 1998).     The decision to order a. new tdaCis'\vithiii'th~

· discretio~ of the district court. Gentry v. E. W. Partners Club Mgmt. Co. Inc.', g'f6 F.3cf 228: 24.1

 (4th Cir.' 2016).

                         Both defendants argue that the Court made statements during the trial that were prejudicial

 and improperly introduced the issue of front pay. During a jury trial, a trial judge may "explain[]

' and comment[] upon the evidence, ... ' provided he makes it clear to the jury that all' matters of

 fact.are submitted to their determination." Quercia V. United States, 289 U.S. 466, 4.69 (1933');

 Seidm~~ v. Fishburne-Hudgins· Educ. Found, Inc., 724 F.2d 413, 417 (4th Cir.· 1984). "fu'tlie
                     '          '                                                                                 '




· interests of justice and efficiency, a new trial should not be lightly granted. To begin with, a ·new
  ;'   -,, ••   ·_        ,·,       .•.   ;.   .                                               ,.   '   ...   •       •   .:.   .·:   j


· trial should be granted only if prejudicial statements are so egregious that they prevent the

 complaining party from receiving a fair trial." Just Wood Indus., Inc. v. Centex Const. Co., 188

 F.3d 502 (4th Cir. 1999) (table decision).



                                                                  6
         · The Court has carefully reviewed the trial transcript in this matter and has discovered no

prejudicial statements. Moreover, the jury was provided with a clear instruction that it was to

disregard any comment by the Court except its instructions on the law, and that the Court simply

had no. position in the case. There are no grounds for a new trial based upon comment by the

Court.

         The Court further concludes that a new trial is not warranted because of the jury's damages

verdict: Defendants contend that the introduction of front pay damages by Staudner' s counsel

during closing argument resulted in an excessive jury award. Defendants' argument is speculative,

however, because the jury was not required to specify either the type of damage awarded or the

.grounds for the award. Gentry, 816 F.3d at 241. Additionally, the Court did not instruct the jury

that it should consider whether to award Staudner front pay. The Court instructed the jury that     the
measure of damages was "the amount the plaintiff would have earned from employment with the

employer if the discharge had not occurred reduced by any earnings the plaintiff received or could

have reasonabiy received from other employment." [DE 181] 15 July 2019 Trial Tr. at 15~{ this

instruction comports with the damages instruction which was provided by both plaintiff and

PATCO in their proposed jury instructions. [DE 149, 132].

         At bottom, the jury trial in this matter afforded all parties with an opportumty to present
                                  .                                                             .

thelf ·be'st evidence and argument in support of their case. The jury considered the evidence !and

           a
~ender~ci verdict in favor of Staudner. The Court discerns no error which would requfre upsetti~g

the jury's verdict, including its damage award, or conducting a new trial. Defendri.nt~' motio~s dre

therefore DENIED.




                                                  7
                                      CONCLUSION

      Accordingly, for the foregoing reasons, defendants' motions for judgment as a matter of

law and for new trial [DE 167 & 169] are DENIED.


SO ORDERED, this   _jJ_ day of March 2020.


                                          TERRENCE W. BOYLE
                                          CHIEF·UNITED STATES DIST




                                             8
